Citation Nr: 1414840	
Decision Date: 04/04/14    Archive Date: 04/11/14

DOCKET NO.  12-02 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

1.  Entitlement to an initial disability rating in excess of 30 percent for adjustment disorder, unspecified.

2.  Entitlement to a total rating for compensation purposes based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 2010 to June 2010.  His DD Form 214 reflects an entry level discharge with uncharacterized service at separation.
 
This case comes before the Board of Veterans Appeals (Board) on appeal from a January 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, which granted service connection and a 10 percent rating for personality disorder, unspecified, effective June 22, 2010.  The Board notes that a March 2011 statement from the Veteran constitutes a notice of disagreement (NOD).  38 C.F.R. § 20.201.  By rating decision dated June 2011, the Veteran's service-connected disability was evaluated as adjustment disorder, unspecified, and the rating was increased to 30 percent, effective June 22, 2010.    

The Board has reviewed all the evidence in the appellant's paper claims file and Virtual VA record, which contains VA treatment records not located within the paper claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

A February 2011 VA psychiatry admission evaluation note indicates the Veteran reported developing obsessive compulsive disorder (OCD), anxiety and depression during service.  The issues of entitlement to service connection for OCD, anxiety and depression have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  



REMAND

The Board finds that additional development is necessary before a decision may be rendered in this case.  

It appears the claims file does not contain a complete collection of the Veteran's service treatment records (STRs).  The Veteran indicated he received psychiatric treatment at the Wilford Hall Medical Center at Lackland AFB, Texas in service.  These records are not associated with his available STRs, and formal finding of unavailability has not been made.

The Veteran was afforded a VA mental disorders examination in December 2010.  He was diagnosed with adjustment disorder, unspecified.  

In a February 2011 letter, the Veteran's private psychiatrist, Dr. Jaime Ramos Couvertier, indicated that the Veteran began seeking treatment with him in October 2010.  The psychiatrist diagnosed him with OCD and panic disorder.  In the letter, he described the Veteran's psychiatric symptoms, but did note which symptoms are attributable to each diagnosis.  The psychiatrist sent VA another letter in July 2011, but his treatment records are outstanding and should be associated with the file. 

The Veteran has also sought psychological treatment at the San Juan VAMC.  During his treatment, the Veteran has been diagnosed with OCD, posttraumatic stress disorder (PTSD), depression, depersonalization disorder, and schizophrenia, undifferentiated type.  The treatment records describe the Veteran's psychiatric symptoms but do not note which symptoms are attributable to each diagnosis.  Any outstanding VA treatment records should be associated with the claims folder.  

Furthermore, the Veteran's disability was last examined by VA almost four years ago.  Therefore, a new VA examination is needed to determine the current severity of the Veteran's service-connected adjustment disorder, unspecified.  The Board notes that a September 2011 rating decision denied the Veteran entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), but January 2012 VA treatment records indicate the Veteran remains unemployed.  The matter of entitlement to a TDIU rating is part and parcel of the determination of the increased rating claim.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  As such, the issues are recharacterized on the first page of this decision, and the examiner should provide an opinion as to the Veteran's symptoms and his employability.  

The Board notes that it appears the Veteran's VA treatment records located on Virtual VA contain another veteran's treatment records.  An entry beginning on page 12 of the records uploaded to Virtual VA in January 2012 refer to another veteran.  It appears to the Board that the misfiled documents continue until page 15 of the treatment records.  These misfiled documents should be removed from the record. 

Accordingly, the case is REMANDED for the following action:

1. Arrange for a search for the Veteran's STRs not already associated with the claims file, to include mental health inpatient and outpatient clinic treatment at Wilford Hall Medical Center at Lackland AFB in June 2010.  If no further records are available, the reasons for unavailability should be noted in the record.

2. Contact the Veteran and request him to complete and provide any authorizations necessary for VA to obtain all identified treatment records from Dr. Jaime Ramos Couvertier.  After securing the necessary authorization forms, attempt to obtain all identified pertinent medical records.  If any records sought are unavailable, the reason for their unavailability must be noted for the record.  

3. Obtain all of the Veteran's VA treatment records from January 2012 to the present which have not yet been associated with the record, including records from the San Juan, Commonwealth of Puerto Rico, VA Medical Center.  If any records sought are unavailable, the reason for their unavailability must be noted for the record.  

4. Remove any misfiled records from the Veteran's VA treatment records located in Virtual VA.  The Board notes that an entry beginning on page 12 of the records uploaded to Virtual VA in January 2012 refer to another veteran.  It appears to the Board that the misfiled documents continue until page 15 of the treatment records. 

5. Then, arrange for a VA psychiatric evaluation of the Veteran to determine the current severity of his adjustment disorder, unspecified, and to determine whether the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disability.  The entire record (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Based on examination and interview of the Veteran, and review of the record, the examiner should provide opinions that respond to the following:

(a) Please identify all symptoms and impairment associated with the Veteran's adjustment disorder, unspecified, noting their frequency and severity.  If there are psychiatric symptoms present which are unrelated to the service-connected adjustment disorder, the examiner should attempt to differentiate the symptomatology due to the service-connected adjustment disorder from that due to the non-service-connected psychiatric condition(s).  If this is not feasible, the examiner should so state, and provide an explanation.

(b) Please comment on the impact of the Veteran's service-connected adjustment disorder, unspecified, on his employability.  The examiner should discuss all impairment and/or symptoms caused by his adjustment disorder, unspecified, and state the impact that these impairment and/or symptoms have on his ability to work.  It is noted that the Veteran reported in a June 2011 statement having a high school education and working as a sales representative before entering active duty service.  He also reported that he has not worked since discharge.  

The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data as appropriate.

6. After undertaking any other development deemed appropriate, the RO should readjudicate the issue of entitlement to an initial disability rating in excess of 30 percent for adjustment disorder, unspecified, and entitlement to TDIU.  If any benefit sought is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded an opportunity to respond. Then return the case to the Board for further review if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M.C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


